Exhibit 5.1 June 16, 2017 Colony Starwood Homes8665 East Hartford DriveScottsdale, Arizona 85255 Re:Registration Statement on Form S-8 Ladies and Gentlemen: We have served as Maryland counsel to Colony Starwood Homes, a Maryland real estate investment trust (the “Company”), in connection with certain matters of Maryland law arising out of the registration of the offering and sale by the Company of (i) up to 2,500,000 additional common shares (the “Equity Plan Shares”) of beneficial interest, $0.01 par value per share, in the Company (the “Common Shares”) pursuant to the Colony Starwood Homes Equity Plan (the “Equity Plan”) and (ii) up to 1,000,000 Common Shares (the “Purchase Plan Shares” and, together with the Equity Plan Shares, the “Shares”) pursuant to the Colony Starwood Homes 2017 Employee Share Purchase Plan (the “Share Purchase Plan” and, together with the Equity Plan, the “Plans”), covered by the above-referenced Registration Statement on Form S-8, and all amendments thereto (the “Registration Statement”), as filed by the Company with the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). In connection with our representation of the Company, and as a basis for the opinion hereinafter set forth, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (hereinafter collectively referred to as the “Documents”): 1.The Registration Statement; 2.The Equity Plan; 3.The Share Purchase Plan; 4.The declaration of trust of the Company (the “Declaration of Trust”), certified by the State Department of Assessments and Taxation of Maryland (the “SDAT”); 5.The Bylaws of the Company (the “Bylaws”), certified as of the date hereof by an officer of the Company; Colony Starwood Homes
